 



Exhibit 10.1
     THIS TERMINATION AGREEMENT is made as of April 13, 2007 (the “Agreement”)
between THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., formerly known as THE BANK OF
TOKYO-MITSUBISHI, LTD. (the “Bank”) and THE TALBOTS, INC. (the “Borrower”).
WITNESSETH
     WHEREAS, the Bank and the Borrower have entered into that certain Credit
Agreement (as the same has been amended from time to time, the “Credit
Agreement”) dated as of April 17, 1998, pursuant to which the Bank made
available to the Borrower a discretionary revolving credit facility of up to
$12,000,000 (the “Credit Facility”).
     WHEREAS, the Borrower has requested that the Bank terminate the Credit
Facility, and the Bank is willing to terminate the Credit Facility upon the
terms and conditions set forth herein.
     NOW, THEREFORE, in exchange for good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged and confirmed), the
parties hereto agree as follows:
     Section 1. Definitions. Unless otherwise defined or provided herein,
capitalized terms used herein have the same meanings attributed thereto in the
Credit Agreement.
     Section 2. Termination. The parties hereby agree that the Credit Agreement
(and the Credit Facility provided thereunder) shall be terminated as of the
Effective Date (as hereinafter defined). Such termination shall not effect any
obligations of the Borrower or the Bank under the Credit Agreement as to matters
arising prior to such Effective Date. Any costs due to the Bank for the period
prior to the Effective Date shall be promptly invoiced by the Bank to the
Borrower and paid thereby. Notwithstanding anything contained herein to the
contrary, this Agreement shall not impair or terminate the rights and
obligations of the respective parties under the Credit Agreement to the extent
those rights and obligations expressly survive the termination of the Credit
Agreement or any documents related therewith.
     Section 3.Effectiveness. This Agreement shall become effective as of
April 13, 2007 (the “Effective Date”) upon payment by the Borrower to the Bank
in no later than 1:00 p.m. (New York time) of an amount equal to $12,380,076.67
which represents the outstanding principal amount, interest and all other costs
(including funding loss, if any) under the Credit Facility as of April 13, 2007.
The Borrower agrees and acknowledges that the Borrower shall repay the loan
currently outstanding under the Credit Facility in the aggregate principal
amount of $12,000,000 out of the proceeds of a term loan to be extended to the
Borrower by the Bank pursuant to that certain credit agreement dated as of
March 28, 2007 (the “Refinance Agreement”). The Borrower further acknowledges
and agrees that such payment (together with the prepayment of the loan currently
outstanding from Bank of Tokyo-Mitsubishi UFJ Trust Company in the principal
amount of $8,000,000) shall constitute the making of the Term Loan to the
Borrower under the Refinance Agreement.

 



--------------------------------------------------------------------------------



 



     Section 4. Miscellaneous.
     A. This Agreement shall be governed by and construed in accordance with the
laws of the State of New York.
     B. This Agreement may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be as effective as delivery of a manually executed counterpart of this
Agreement.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day first above written.

                  THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.         acting through
its New York Branch    
 
           
 
  By   /s/ Ryoichi Shinke    
 
                Name: Ryoichi Shinke         Title: SVP & Manager    
 
                THE TALBOTS, INC.    
 
           
 
  By   /s/ Edward L. Larsen    
 
                Name: Edward L. Larsen         Title: Senior Vice President,
Finance                   Chief Financial Officer and Treasurer    

 